Citation Nr: 1537885	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable rating for multiple facial fractures.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to November 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has failed to appear for several VA examinations scheduled in connection with this claim.  However, in February 2014, he contacted the VA and stated that he missed his most recently scheduled January 2014 VA examination because his address and phone numbers were not up to date at the VA hospital.  He stated that all systems are now correct and requested that he be rescheduled for a VA examination.

Accordingly, the Board finds that the Veteran should be afforded another opportunity to undergo a VA examination.  The Veteran is reminded that pursuant to 38 C.F.R. § 3.655, failure to report to an examination in conjunction with a claim for an increased rating will result in denial of the claim.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to assess the nature and severity of his service-connected multiple facial fractures.

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




